Citation Nr: 0123798	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-17 356 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for degenerative 
arthritis, lumbar spine.

4. Entitlement to service connection for a chronic pulmonary 
disorder, to include chronic obstructive pulmonary disease 
(COPD ) and asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active duty from August 1954 to July 1958 [US 
Navy], January 1959 to December 1962 [US Coast Guard], August 
1963 to March 1974 [US Air Force], and March 1974 to June 
1977 [US Army].  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This case was previously before the Board and remanded to the 
RO in April and July 1999 for further development.

The issue of entitlement to service connection for a 
pulmonary disorder was previously limited to COPD.  However, 
the Board, in the July 1999 remand ordered examinations 
typical in asbestosis related pulmonary disorders and when 
the veteran was examined in August 1999, he reported that he 
had been exposed to asbestos in the military working on ships 
and working in a ship yard.  Accordingly, the Board has 
recharacterized the claim to include asbestosis.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, at 38 C.F.R. § 3.159(c)(4), provide that 
in a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  At 38 C.F.R. 
§ 3.159(c)(4)(C), it is provided that a medical examination 
or medical opinion is necessary if the information and 
evidence of record indicates that the claimed disability or 
symptoms may be associated with an event, injury, or disease 
in service.  In the supplementary information VA pointed out 
the following with regard to the requirement that the 
evidence of record indicate that the claimed disability or 
symptoms "may be associated" with service: 

. . . neither Congress nor VA in its 
proposed rule, required either competent 
evidence or medical evidence of such an 
association as a prerequisite to a VA 
examination or medical opinion. . . .  In 
our view, the VCAA's term, "indicates," 
is a clear signal of Congress' intent 
that the evidentiary record need not 
definitively establish such an 
association or "nexus" between current 
disability and service; rather, the mere 
indication of such a possible association 
based on all the information and evidence 
of record would dictate the necessity of 
a VA medical examination or opinion to 
clarify this evidentiary point."

*		*		*		*		*

The regulation states circumstances in 
which VA will be required to provide a VA 
medical examination or obtain a medical 
opinion.  VA may certainly schedule 
examinations in circumstances other than 
those set forth in this regulation; 
section 5103(g) states that VA may 
provide more assistance than required by 
statute.  This regulation sets the floor, 
not the ceiling for VA assistance in 
providing medical examinations or 
obtaining medical opinions.

66 Fed. Reg. 45,627 (Aug. 29, 2001).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the July 1999 remand, the Board requested that the veteran 
be accorded examinations by specialist and that each examiner 
provide an opinion as to whether any diagnosed disorder is 
related to the veteran's military service.  In a statement 
dated in July 2001, the veteran's representative argued that 
the examinations accorded the veteran in August 1999 are 
inadequate for rating purposes because the examiners did not 
provide medical opinions regarding the etiology of the 
conditions found.  

It is also noted that the veteran's Navy service records were 
not received by the VA until February 2000, several months 
after the August 1999 VA examination.  In addition, the Board 
also notes that the pulmonary, orthopedic, and neurological 
examinations were apparently all conducted by the same 
examiner, who previously examined the veteran in 1995.  The 
July 1999 Remand specifically asked the RO to arrange for 
examinations by appropriate specialists.  The Board further 
notes that the VA examiner in August 1999 recommended an 
examination by a pulmonary specialist.  Apparently this also 
was not accomplished.

Therefore, the Board finds that the July 1999 Remand 
instructions were not complied with, and the August 1999 VA 
examinations were inadequate.  Accordingly, the case is again 
remanded to the RO for compliance with the instructions in 
the Board's July 1999 remand.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied.

2.  The RO should schedule the veteran 
for VA examinations by pulmonary, 
orthopedic, and neurology specialists to 
determine the nature and etiology of any 
pulmonary disorder, lumbar spine 
disorder, headache disorder, and vertigo 
pathology that may now be present.  The 
claims folder must be made available to 
the examiners in conjunction with the 
examinations.

? The pulmonary specialist should 
determine the nature and etiology of 
any pulmonary disorder manifested by 
the veteran.  All studies and tests 
(including a "B" reading of the chest 
X-ray study, and CT scan if required) 
should be performed and the clinical 
manifestations reported in detail.  
After reviewing the records and 
examining the veteran, the examiner 
should provide diagnoses for all 
pulmonary pathology found to be 
present and express an opinion as the 
degree of probability that any 
pulmonary disorder diagnosed began 
during the veteran's military service 
or is related to any incident of such 
service.

? The orthopedic specialist should 
determine the nature and etiology of 
any lumbar spine disorder manifested 
by the veteran.  All necessary tests 
and studies should be conducted.  
After reviewing the records and 
examining the veteran, the examiner 
should provide diagnoses for all 
lumbar spine pathology found to be 
present and express an opinion as the 
degree of probability that any lumbar 
spine disorder diagnosed began during 
the veteran's military service or is 
related to any incident of such 
service.

? The neurological specialist should 
determine the nature and etiology of 
any headache disorder or vertigo.  All 
necessary tests and studies should be 
conducted.  After reviewing the 
records and examining the veteran, the 
examiner should provide diagnoses for 
any headache disorder and any disorder 
manifested by vertigo found to be 
present and express an opinion as the 
degree of probability that any such 
disorder diagnosed began during the 
veteran's military service or is 
related to any incident of such 
service.

The examiners should identify the 
information on which they based their 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiners.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO must review the 
case.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


